PETERSON, C. J.
This case presents the same issue as did NW Medical Lab. v. Good Samaritan Hospital, 307 Or 448, 770 P2d 905 (1989). The issue is whether an order by the tax court dismissing the complaint commences the time in which a notice of appeal must be filed, or whether that time commences upon entry of judgment in the register. The time does not start until entry of judgment in the register. NW Medical Lab. v. Good Samaritan Hopsital, supra. The notice of appeal in this case was timely filed within 30 days of entry of judgment. The order of dismissal is withdrawn and the appeal is reinstated.